Citation Nr: 0322895	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-12 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
stab wound to the right great toe, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from June 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 10 percent evaluation for 
residuals of a stab wound to the right great toe.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's residuals of a stab wound to the right 
great toe are manifested by complaints of pain with decreased 
endurance, limitation of motion, and degenerative changes.


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of a 
stab wound to the right great toe have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was service connected for residuals of a stab 
wound to the right great toe in a January 1946 rating 
decision as a result of injury received in combat in World 
War II.  A zero percent evaluation was assigned.  

VA examination in April 2001 showed pain aggravated by 
ambulation, joint hyperextension of 0-20 degrees, and flexion 
0-60 degrees, after which it was painful.  There was slight 
swelling and pain on rising on his toes or heels or 
squatting.  The diagnosis was residuals of stab wound remote 
to the right great toe at the metatarsophalangeal joint.  In 
May 2001, the RO increased his evaluation to 10 percent.

In August 2001, the veteran filed a claim for an increased 
rating.  He claimed that his foot was increasingly painful 
and tired as the day wore on.  He also claimed there was 
increasing stiffness in the joints and limitation of motion.  

VA outpatient treatment reports have been reviewed.  In a 
September 2001 vascular surgery consultation, the veteran 
complained of stinging and burning in his feet and distal 
lower extremities, greater on the right than the left.  This 
only occurred during the night.  He had no symptoms while 
active during the daytime.  The examiner noted that there was 
no subjective or objective evidence of significant peripheral 
vascular disease.

On VA examination in November 2002, the veteran complained of 
increasing pain, aching, and throbbing in his right great toe 
and all across the top of the foot when he tried to walk for 
exercise or when he stood for more than a few minutes.  This 
had become progressively worse and his level of endurance had 
lessened.  He indicated that formerly he had been able to 
walk for 4 miles a day for exercise, and now he could not go 
further than one mile.  There was also pain and stinging 
discomfort in the soles of his feet, but he indicated that 
this was likely due to peripheral neuropathy.  Physical 
examination of both feet showed the feet warm and dry with 
normal texture except some thickening overlying the right 
metatarsophalangeal joint of the great toe.  His pulses were 
good and hair growth normal as well as alignment, stance and 
posture.  There was a slight decrease in the range of motion 
of the right great toe to 20 of 30 degrees plantar flexion.  
Dorsiflexion was also 20 of 30 degrees.  Pain was noted with 
palpation of the joint and at the endpoints of the range of 
motion.  The examiner was asked to state to what extent the 
range of motion or function was additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  He indicated that there was none 
noted.  The veteran's only functional limitation on walking 
or standing was in endurance.  His posture on standing, 
squatting, supination, pronation and rising in his toes and 
heels was normal.  X-ray examination showed mild degenerative 
changes in the right first metatarsophalangeal joint.

VCAA - The Duty to Inform and Assist

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The veteran 
was informed of the new regulations in an August 2002 
statement of the case and a November 2001 letter which also 
informed him which evidence VA will seek to provide and 
which evidence the veteran is to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The Board 
concludes that VA has complied with all notification 
requirements.

In this case, the Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for an increased evaluation.  The 
Board concludes the discussions in the March 2002 rating 
decision, the statement of the case (SOC) issued in October 
2002, the supplemental statement of the case (SSOC) issued in 
January 2003, as well as letters sent to him informed him of 
the information and evidence needed to substantiate his claim 
for an increased rating and complied with VA's notification 
requirements.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  VA has obtained all records of his current 
treatment.  He has been provided the opportunity to present 
evidence and testimony in a personal hearing both before a 
hearing officer at the RO and before the Board, but he has 
declined.  A VA examination was provided the veteran in 
November 2002.  There is sufficient evidence to decide the 
claim for increased rating.  The veteran has not referenced 
any unobtained evidence that might substantiate his claim for 
an increased rating or that might be pertinent to the bases 
of the denial of the claim.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim and that the 
requirements of the VCAA have been met.  

Legal Criteria and Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2002).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran's residuals of a stab wound to the 
right great toe are rated by analogy under Diagnostic Code 
5280 for unilateral hallux valgus.  As a general matter, 
regulations provide in substance that where no specific 
rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code. See 38 C.F.R. § 4.20 (2002).  Diagnostic Code 5280 
provides a 10 percent rating for operative residuals with 
resection of the metatarsal head, or 10 percent if the 
disability is severe and equivalent to amputation of the 
great toe.  The veteran's disability of the great toe is 
properly rated under Diagnostic Code 5280, which rates 
disability of the great toe.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess 10 percent for residuals of a stab 
wound to the right great toe.  The veteran's disability is 
manifested by degenerative changes, complaints of pain and 
limitation of motion due to pain, and some loss of endurance.  
His current rating contemplates disability equivalent to 
amputation of the great toe.  

The Board notes that the Diagnostic Code 5280 is not based 
upon limitation of motion.  Therefore the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (2002) need not be addressed.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (sections 4.40 and 
4.45, with respect to pain, are not applicable to ratings not 
predicated on loss of range of motion); VAOPGCPREC 9-98.  
These provisions are thus inapplicable to the disability 
currently under consideration.  Moreover, the examiner 
indicated that there was no functional limitation or 
additional loss of motion due to pain, fatigue, weakness, or 
lack of endurance following repetitive use or during flare 
ups.  

The veteran is rated at the highest evaluation possible for 
disability affecting the right great toe.  Although the 
veteran has complained of pain affecting the whole foot, the 
Board notes that he is compensated only for residuals of a 
stab wound to the right great toe, and he has himself 
discounted this foot pain as due to causes other than his 
service-connected disability.  The Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for residuals of a stab wound to the 
right great toe.   In reaching this decision, the Board has 
considered the complete history of the disability in question 
as well as the current clinical manifestations and the impact 
the disability may have on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Because the evidence for and against a 
higher evaluation is not evenly balanced, the rule affording 
the veteran the benefit of the doubt is not for application.  
38 C.F.R. § 4.3.  

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

ORDER

An increased evaluation for residuals of a stab wound to the 
right great toe is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

